Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-20-00552-CV

                           IN THE INTEREST OF S.P., a Child

                 From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2007CI09346
                       Honorable Mary Lou Alvarez, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

      We order that appellee recover his costs of appeal from appellant.

      SIGNED December 30, 2020.


                                               _________________________________
                                               Beth Watkins, Justice